Citation Nr: 1235950	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from July 31, 2008 to December 28, 2010.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD from December 29, 2010. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1975, May 1995 to November 1995, and December 2001 to December 2002.  He served in Vietnam and the Southeast Asia Theater of operations.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of the VA Regional Office in Denver, Colorado that granted service connection for PTSD, evaluated as 30 percent disabling, effective from July 31, 2008.  The Veteran appealed for a higher initial rating.  By rating decision in February 2011, the 30 percent disability rating for PTSD was raised to 50 percent, effective from December 29, 2010.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and less than the maximum benefit available was awarded between July 31, 2008 and December 28, 2010 and thereafter, the claim remains on appeal. See AB v. Brown, 6 Vet.App. 35 (1993). 

The Veteran was afforded a Travel Board hearing in April 2012 before the undersigned Veterans Law Judge sitting at Denver, Colorado.  The transcript is of record. 

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board is of the opinion that further development of the record is indicated prior to disposition of the issue on appeal.  

The Veteran asserts that symptoms associated his service-connected PTSD are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  During his hearing in April 2012, he presented testimony to the effect that he had left his employment because he was unable deal with the job stresses and problems with authority.  The Veteran also testified that he had domestic problems and that he and his wife slept in separate rooms.  He stated that he received treatment at the Vet Center in Pueblo, Colorado.

The Board observes that in the initial claim received in July 2008, the Veteran related that he received treatment from Rudy Sandoval at the Colorado Springs Readjustment Center in Pueblo, Colorado.  The record also indicates that the appellant obtains psychiatric treatment and follow-up through the VA Denver outpatient system.  The most recent records date through February 2011.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the Vet Center records should be requested, as well as VA outpatient records dating from March and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA letter pertaining to the issues of a higher rating for PTSD advising him of the criteria for an increased evaluation.

2.  Request Vet Center records from Rudy Sandoval at the Colorado Springs Readjustment Center in Pueblo, Colorado and associate with the claims folder.  

3.  Request VA outpatient records from the Denver VA system dating from March 2011 and associate with the claims folder.

5.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


